Citation Nr: 0030860	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In May 1992, the RO denied entitlement to service connection 
for PTSD.  The veteran was notified of the decision later 
that month.  In September 1992, the veteran submitted a 
statement in which he indicated that he was continuing to 
seek service connection for PTSD.  The Board construes this 
statement as a notice of disagreement with the May 1992 
rating decision.  A statement of the case was issued in July 
1999, and the veteran's representative submitted a 
substantive appeal to the RO later that month.  The instant 
appeal arises from the May 1992 rating decision.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995); Costa v. West, 11 Vet. 
App. 102, 106 (1998); Kuo v. Derwinski, 2 Vet. App. 662 
(1992) (Court stated that where an appellant and his 
representative had not properly been furnished with an SOC in 
accordance with 38 U.S.C. § 7105 and the corresponding VA 
regulations, the period in which to appeal the adjudicative 
determination in question never commenced to run, and that 
the determination was, therefore, not final), vacated on 
other grounds, No. 91-1053 (1993)(per curiam order) 
(unpublished).  (concluding that "where VA has failed to 
procedurally comply with statutorily mandated requirements, a 
claim does not become final for purposes of appeal to the 
[Court of Appeals for Veterans Claims]


REMAND

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)


Entitlement to Service Connection for PTSD

The veteran has submitted statements contending that he 
experienced multiple stressors in Vietnam, including being 
subject to enemy contact while in a convoy in February 1966.  
Seven soldiers were killed.  He recalled that the names of 
those killed were Lt. Ryan Nelson, Gabby Trucker, and Nick 
Adams.  (See veteran's August 1997 statement.)  He also 
reported that three soldiers had their throats cut by the 
enemy while taking showers at night.  He had to take 
prisoners and tie their hands and blindfold them to relocate 
them.  He said that on one occasion he was pulled 75 feet 
into the air when his leg was caught in a rope while someone 
was operating a winch.  (See veteran's October 1995 
statement.)  

The veteran's VA medical records contain diagnoses of 
psychiatric disorders, to include PTSD (based on reported 
stressors in service in Vietnam) and schizophrenia.  PTSD was 
also diagnosed on VA examination in August 1997.  However, 
the examiner did not specify which stressors supported that 
diagnosis.  

Further, no credible supporting evidence of the stressors 
reported by the veteran has been obtained.  It does not 
appear that the RO has attempted to secure credible 
supporting evidence of the veteran's participation in combat 
or of his stressors from U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).

The service records reflect that the veteran served in 
Vietnam from February 1966 to February 1967.  He was a fork 
lift operator from February 1966 to November 1966 and a 
longshoreman helper from November 1966 until he returned to 
the United States.  He received a campaign medal for the 
Vietnam Counter Offensive Campaign.  The evidence also shows 
that he spent his tour at the Army Support Command, Cam Ranh 
Bay.  

The Board concludes that additional development is warranted.  

Whether New and Material Evidence Sufficient to Reopen the 
Claim of Entitlement to Service Connection for Low Back Pain 
Due to Spinal Anesthesia

By rating decision in June 1995, service connection for a 
back disorder was denied.  By letter dated on June 9, 1995, 
the RO notified the veteran of the decision and of his 
appellate rights.  He did not timely appeal.  

In July 1997, the veteran filed to reopen this claim.  In 
March 1998, the RO determined that new and material evidence 
had not been submitted to reopen the claim.  In April 1998, 
the RO received a statement from the veteran which 
specifically expressed disagreement with the March 1998 
decision as to the denial of service connection for a back 
disorder.  A Statement of the Case regarding this matter was 
issued on July 7, 1999.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  A substantive appeal must either indicate 
that the appeal is being perfected as to all issued addressed 
in the statement of the case, or must specifically identify 
the issues appealed.  38 C.F.R. § 20.202 (2000).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mailed the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2000).  In the instant case it 
does not appear that the veteran has submitted a substantive 
appeal with regard to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a back disability.  

VA's General Counsel has stated that, when the Board 
discovers in the first instance that a timely substantive 
appeal has not been filed in a case certified to the Board 
for appellate review, it may dismiss the appeal.  However, 
the Board should afford the veteran appropriate procedural 
protections to assure adequate notice and the opportunity to 
be heard on the question of a valid substantive appeal.  
VAOPGCPREC 9-99 (1999).  In the interest of judicial economy, 
this issue is being remanded to the RO so that it can make an 
initial determination as to whether a timely substantive 
appeal, and provide the veteran with an opportunity to submit 
evidence and argument as to that issue.

To ensure full compliance with due process requirements, 
additional development is required.  

Remand Development

In view of the foregoing, these claims are REMANDED to the RO 
for the following: 

1.  The RO should contact the appellant 
and request that he submit any available 
evidence of alleged stressors he 
experienced in service, to include a 
written statement which sets forth the 
specific dates of events, locations, his 
unit assignment and the names and units 
of any other servicemen involved.  He 
should be informed that such evidence may 
include any photographs or other 
documentation that might serve to 
corroborate alleged stressors, including 
combat.  He should be advised that 
information is vitally necessary to 
obtain supportive evidence of stressful 
events and that the information about 
stressors must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
informed of the probative value of any 
statements from persons with knowledge of 
the alleged stressful events.  The RO 
should attempt to assist the veteran in 
obtaining such statements.  All records 
obtained should be associated with the 
claims file.  

The veteran should also be requested to 
report any treatment he has received for 
PTSD since August 1997.  The RO should 
then take all necessary steps to obtain 
those records.  

2.  Thereafter, the RO should contact the 
USASCRUR, located at 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
USASCRUR should be requested to provide 
any available information that might 
constitute credible supporting evidence 
of the veteran's alleged stressors.  Any 
USASCRUR report or response obtained 
should be associated with the claims 
file.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

3.  Thereafter, the veteran should be 
afforded an appropriate examination to 
determine the nature of any existing 
psychiatric disorders.  The entire claims 
folder including this remand should be 
reviewed by the examiner in connection 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  If the 
examiner concludes that the veteran does 
not meet the criteria for a diagnosis of 
PTSD, the examiner should provide the 
reasons for that conclusion.

4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case that includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

5.  The veteran and his representative 
should be afforded a reasonable period to 
submit evidence and argument on whether a 
timely substantive appeal has been 
submitted on the issue of whether new and 
material evidence has been submitted that 
is sufficient to reopen the claim for 
service connection for a back disorder.  
Thereafter, the RO should make a formal 
adjudication on the matter of whether a 
timely substantive appeal has been 
submitted on the issue of whether new and 
material evidence has been submitted that 
is sufficient to reopen the claim for 
service connection for a back disorder.  

6.  If it is determined by the RO that a 
timely substantive appeal has not been 
submitted on the back issue, the veteran 
and his representative should be informed 
of the right to file a notice of 
disagreement with that determination.  If 
a notice of disagreement is received, 
appropriate appellate procedures should 
be followed.  

Thereafter the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. )  (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 



